Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 8, 10-12, 16, 18, 20 and 21 is/are rejected under 35 U.S.C. 103(a) as being obvious over Jayaseelan et al (2012/0168072) in view of Stoeberl (US 4120632).
The first and second articles are material to worked upon and do not limit the claims.  MPEP 2115. 

As to claims 1-3, 8, 11, 16, and 21 Jayaseelan discloses a press 100 with a conforming membrane for aiding in the joining of a first foamed midsole and a second upper, the press comprising: the conforming membrane 104 comprising: (1) a perimeter portion having a thickness in a range of 1 to 15 millimeters (para 30) forming an outer perimeter of the conforming membrane; (2) a transition portion having a thickness in a range of 1 to 4 millimeters (para 30)  between a first surface and a second surface, wherein the transition portion extends interior to the outer perimeter formed by the perimeter portion; and (3) a conforming portion extending from the transition portion in a direction of the second surface and forming a receiving cavity, the conforming portion 



    PNG
    media_image1.png
    380
    646
    media_image1.png
    Greyscale


Jayaseelan discloses fails to disclose that the perimeter portion is thicker than the transition portion and the conforming portion.  However, Stoeberl discloses a membrane 8 wherein a perimeter portion 8b is thicker than a transition portion and conforming portion wherein said thicker perimeter aids in sealing the membrane to the surface (fig 2a-b, col 5, line 5-34).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Jayaseelan such that the thickness of the perimeter portion is greater than the thickness of the transition portion and greater than the thickness of the conforming portion as taught by Stoebel above as such aids in sealing the membrane to a surface.

As to claim 4, Jayaseelan discloses the perimeter portion having a first and second surface (see above fig), but fails to expressly disclose both of the perimeter portion first surface and the perimeter portion second surface are positioned on a common side of the transition second surface as the conforming portion.  However, the material of the membrane is flexible and capable of taking on any shape.  Para 33 of Jayaseelan discloses that the shape can be varied to match any sized object being processed.  As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the shape membrane the perimeter portion first surface and the perimeter portion second surface are positioned on a common side of the transition second surface as the conforming portion adjusts to fit the shape of the object being processed. Additionally, changes in shape are obvious absent criticality demonstrated by the applicant. 


As to claim 12, since the transition portion and the conforming portion are made form the same material as detailed above they will have a same durometer, tensile strength, or elongation.  MPEP 2112. 
As to claim 10, para 35 of Jayaseelan discloses a tensile strength greater than 70 kg/cm^2.
As to claim 18, para 23-27 of Jayaseelan discloses 75-85 wt % rubber and para 28-29 discloses 5-15 % silica. 
As to claim 20, Jayaseelan discloses the composition of the membrane includes dispersible silica between 8-12 wt% (para 28-29).  

Claim(s) 25 is/are rejected under 35 U.S.C. 103(a) as being obvious over Jayaseelan et al (2012/0168072).
As to claim 25, Jayaseelan discloses a conforming membrane for aiding in the joining of a first article and a second article, the conforming membrane comprising: a perimeter portion having a thickness in a range of 1 to 15 millimeters forming an outer perimeter of the conforming membrane; a transition portion having a thickness in a range of 1 to 4 millimeters between a first surface and a second surface, wherein the transition portion extends interior to the outer perimeter formed by the perimeter portion; and a conforming portion extending from the transition portion in a direction of the second surface and forming a receiving cavity, the conforming portion having a thickness in a range of 1 to 4 millimeters, wherein the perimeter portion, the transition portion, and the conforming portion are a unitary construction comprising a common material composition (see discussion of claims 1 and 21 above). 
Jayaseelan discloses the conforming portion having a contacting surface, but does not expressly disclose a first contacting surface angularly offset from a second contacting surface, and each surface configured to contact at least one of the first article and the second article. However, the material of the membrane is flexible and capable of taking on any shape.  Para 33 discloses that the shape can be varied to match any sized object being processed.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the conforming portion such that the conforming portion has a first contacting surface and a second contacting surface, wherein the first contacting surface is angularly offset from the second contacting surface and each are configured to contact at least one of the first article and the second article as the conforming portion adjusts to fit the shape of the object being processed. Additionally, changes in shape are obvious absent criticality demonstrated by the applicant.  MPEP 2144.04.

Claim 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaseelan and Stoeberl, as applied to claim 1, and further in view of Rydin et al. (US 2008/0211130).

As to claim 5, Jayaseelan does not disclose the perimeter portion having a thickness between 8-12 mm in combination with the conforming portion and the transition portion having a thickness of between 1-4 mm. 
Rydin discloses that the thickness of a membrane can be varied to effect the stress, temperature and wear resistance of the bag (para 0044).  At the time the invention was made it would have been obvious to one of ordinary skill in the art to use a perimeter thickness of 8-12mm as one of ordinary skill in the art would have achieved such by experimenting to optimize the results effective variables identified by Rydin.  Additionally, changes in dimensions are obvious. MPEP 2144.04.

As to claims 6, 7, 13-15, Rydin discloses that the length and width (size) of the membrane is a function of the product being processed (para 30).  As such one of ordinary skill in the art would have readily achieved the claimed dimensions in claims 6, 7 and 13-15 as dimensions of the membrane are a design choice obvious to one of ordinary skill in the art based upon the size of the material to be worked upon. Additionally, changes in dimensions are obvious. MPEP 2144.04.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaseelan and Stoeberl, as applied to claim 1, and further in view of Lebrun et al. (US 2003/0146543).

	Jayaseelan does not disclose the claimed hardness.  Hardness is a variable that effects conformability and durability as taught by Lebrun (para 77). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the claimed hardness of claim 9 as one of ordinary skill would have achieved such by performing routine experimentation to optimize the variables taught by Lebrun above.

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaseelan and Stoeberl, as applied to claim 1, and further in view of Sharp et al. (US 2013/0331509) and Joannes et al. (US 2008/0277049).
As to claim 17, Jayaseelan discloses silica as detailed above, but does not discloses the membrane comprising natural rubber and calcium carbonate.  Sharp discloses a membrane having calcium carbonate that aids in keeping the membrane flexible and elastic at low temperatures (para 42, 12) and Joannes discloses natural rubber aids in flexibility (para 8). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Jayaseelan such that the membrane comprises natural rubber and calcium carbonate in addition to silica as such as taught by Sharp and Joannes above as such a modification achieves the advantages detailed above. 
As to claim 19, Jayaseelan discloses the claimed silica wt% as detailed above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Jayaseelan such that the material comprises 5-15 wt % calcium carbonate (para 42, vol% converted to weight percent falls within 5-15 range) as taught by Sharp as such promotes the flexibility at low temperatures. 

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. The applicant continues to assert that Jayaseelan fails to disclose the claimed transition portion and conforming portion. The examiner’s arguments made in the Final Rejection are incorporated and applied to the applicant’s arguments.
In response to applicant’s argument that the conforming portion does not form a cavity because the figure shows it’s planar, the examiner notes that claim 1 and 21  require that the conforming portion form a cavity as a result of extending in a direction from the transition portion.  The figure clearly shows the formed cavity. 
The applicant’s arguments specific to the added limitations are moot in light of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748